Name: Council Regulation (EEC) No 3311/92 of 9 November 1992 on special measures for farmers affected by the 1991/92 drought in Portugal
 Type: Regulation
 Subject Matter: economic policy;  deterioration of the environment;  regions of EU Member States;  means of agricultural production;  plant product
 Date Published: nan

 18 . 11 . 92 Official Journal of the European Communities No L 332/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3311/92 of 9 November 1992 on special measures for farmers affected by the 1991/92 drought in Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas, in the case of stockfarmers, provision should be made for special aid for producers holding suckler cows, ewes and she-goats, and for small milk producers in the regions affected ; whereas the aid should be limited to an amount sufficient to compensate expenditure on the purchase of fodder supplements during the period when, in normal years, there is sufficient grass growth to supply the basic feed needs of the animals concerned : Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas, as regards compensation to stockfarmers ¢ for additional costs, a list of regions should be drawn up according to the severity of the drought therein, on the basis of the shortage of rainfall compared with normal levels and the effects of exceptionally high temperatures ; whereas the maximum aid authorized should be limited in accordance with the severity of the drought and on the basis of the animal species . concerned ;Whereas Portugal suffered a severe drought betweenautumn 1991 and spring 1992 resulting, on the one hand, in cereals harvest losses which may be almost total in certain regions, and, on the other, in particularly high additional costs for the feeding of cattle, sheep, goats and horses in certain regions ; whereas, in order to mitigate the resulting loss of income to the producers concerned, special aid schemes should be provided for ; whereas detailed rules for such schemes should be laid down : Whereas, in order to allow rapid payment of the aid, the Community suckler cow, ewe and she-goat premiums granted for the 1991 marketing year should be taken as the individual reference figure ; whereas, however, provi ­ sion should be made for new producers who did not submit an application for the 1991 marketing year ; Whereas the spring drought has a smaller effect on late ­ harvest cereals, such as maize and sorghum ; whereas the aid should accordingly be restricted to winter cereals ; whereas durum wheat already benefits from large amounts of aid per hectare independent of output ; whereas the aid should therefore be restricted to common wheat, barley, rye and triticale ; Whereas the economic consequences of the drought could slow down the integration of Portuguese agriculture into the common organization of the markets ; whereas, in order to support Portuguese efforts to overcome the difficulties, the European Agricultural Guidance and Guarantee Fund (EAGGF), guarantee section, should make a financial contribution to the aid in question not exceeding the appropriations entered for the purpose in the general budget of the European Communities ; Whereas, in the case of cereals, the aid should be restricted to producers with low productivity ; whereas aid payable to such producers should be determined on the basis of their production losses and the production costs for the various cereals : (') OJ No C 251 , 28 . 9 . 1992, p. 57. (2) Opinion delivered on 30 October 1992 (not yet published in the Official Journal). Whereas the Portuguese Republic should be authorized to grant aid from the national budget for producers holding horses in the regions most severely affected by the drought, 18 . 11 . 92No L 332/2 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : 29 October 1975 on the common organization of the market in cereals /2). TITLE I TITLE II Measures to assist cereals producers Measures to assist stockfarmers Article 5Article 1 1 . The Portuguese Republic is hereby authorized to grant special aid to producers of common wheat, barley, rye and triticale particularly affected by the severe drought which prevailed in Portugal during the period from autumn 1991 to spring 1992. 2. Cereals producers who obtained an average per hectare of less than 1 000 kg of common wheat, 850 kg of barley and triticale and 650 kg of rye on their holdings in 1992 shall be considered to be particularly affected . The Portuguese Republic is hereby authorized to grant special aid to producers holding suckler cows, dairy cows, ewes and she-goats in regions affected by the severe drought which prevailed in Portugal during the period from autumn 1991 to spring 1992 who undertake to keep the herd or flock until at least 31 December 1992. For the purposes of this Regulation :  the particularly affected regions shall be as listed in Annex I,  the very severely affected regions shall be as listed in Annex II, j  the severely affected regions shall be as listed in Annex III . Article 2 Farmers who submitted a crop declaration under the special aid scheme provided for in Council Regulation (EEC) No 3653/90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal (') and, in duly substantiated cases, other farmers who can prove that their cereals crops have been affected shall be eligible for the aid. Article 6 Where Article 5 applies, aid may be granted to producers holding suckler cows who received, for 1991 , the suckler cow premium introduced by Regulation (EEC) No 1357/80 (J). When the number of suckler cows held at 1 September 1 992 : »  is equal to the number for which the premium was granted for 1991 , the aid may be granted for no more than that number of animals,  is less than the number of animals for which the premium was granted for 1991 , the aid shall be granted for that lower number,  is greater than the number of animals for which the premium was granted for 1991 , the aid shall be granted for that higher number, provided that the animals were already held at 1 January 1992 and subject to appropriate checks by the competent authorities . Aid may also be paid to producers holding suckler cows as referred to in Article 5 who did not receive the suckler cow premium for the 1991 marketing year but who can prove to the satisfaction of the competent authorities that they actually held suckler cows likely to have been eligible under Regulation (EEC) No 1357/80 at least for the period 1 January to 1 September 1992. The aid may be granted for no more than that number of suckler cows . Article 3 1 . The aid per hectare shall not exceed :  ECU 215/hectare for common wheat,  ECU 165/hectare for barley and triticale, and  ECU 120/hectare for rye. 2. The aid must be granted in such a way that pro ­ ducers particularly affected who have obtained an output per cereal of less than the quantities specified in Article 1 (2) shall be entitled to part thereof. In that case, the amounts stated in the foregoing paragraph shall be reduced in proportion to the difference between the actual yield obtained and the figures specified in Article 1 (2). Article 4 Where necessary, the detailed rules for giving effect to this Title, in particular those relating to controls, shall be laid down in accordance with the procedure set out in Article 26 of Council Regulation (EEC) No 2727/75 of (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . Regulation amended by Regu ­ lation (EEC) No 1738/92 (OJ No L 180, 1 . 7. 1992, p. 1 ). (  ') OJ No L 140, 5. 6 . 1980, p. 1 . Regulation amended by Regu ­ lation (EEC) No 3577/90 (OJ No L 353, 17 . 12. 1990, p. 23).(') OJ No L 362, 27. 12. 1990, p. 28 . 18 . 11 . 92 Official Journal of the European Communities No L 332/3 procedure set out in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3) in the case of suckler cows, Article 30 of Regulation (EEC) No 804/68 in the case of dairy cows and Article 30 of Regulation (EEC) No 3013/89 in the case of ewes or she ­ goats. Article 7 Where Article 5 applies, aid may be granted to producers delivering or directly selling milk or milk products whose individual reference quantities as referred to in Article 5 (c) of Council Regulation (EEC) No 804/68 of 27 June 1968 on the . common organization of the market in milk and milk products (') are not more than 60 000 kg. The aid shall be granted only to producers within the partic ­ ularly affected regions or very severely affected regions referred to in the first and second indents of the second paragraph of Article 5 who can prove to the satisfaction of the competent authorities that they actually held dairy cows at least for the period 1 January to 1 September 1992. The aid may be granted for no more than that number of dairy cows . The number of dairy cows eligible for calculation of the aid shall not in any case exceed 1 7. TITLE III Other provisions Article 1 1 The Portuguese Republic is authorized to grant, from the national budget, in addition to the special drought aid, aid not exceeding ECU 110 per breeding horse more than 12 years old in particularly and very severely affected regions. Article 8 Whereas Article 5 applies, aid may be granted to pro ­ ducers holding ewes or she-goats who received the premium referred to in Article 5 of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (2) for the 1992 marketing year. The aid may be granted for no more than the number of eligible ewes or she-goats, subject to an appropriate check by the competent authori ­ ties. Article 12 1 . The aid referred to in this Regulation shall be converted using the agricultural conversion rate applicable on 1 July 1992. 2. The Community shall make a financial contribution not exceeding the appropriations entered for the purpose in the general budget of the European Communities to the aid provided for in Titles I and II . The aid shall be deemed intervention within the meaning of Article 1 (2) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4). Article 9 1 . The aid shall not exceed : (a) in particularly affected regions, ECU 145 per suckler cow, ECU 14,5 per ewe and ECU 14,5 per she-goat ; (b) in very severely affected regions, ECU 110 per suckler cow, ECU 1 1 per ewe and ECU 1 1 per she-goat ; (c) in severely affected regions, the amounts mentioned in (b), less 32 % ; (d) in particularly or very severely affected regions, ECU 75 per dairy cow. 2. If the animals were not present for the whole of the period 1 January to 1 May 1992 in the regions referred to in Article 5, the maximum amounts set out in the fore ­ going paragraph shall be reduced in proportion to the time during which they were present. Article 10 Where necessary, the Commission may lay down detailed rules to give effect to this Title in accordance with the Article 13 The Portuguese Republic shall take the measures neces ­ sary to ensure that the aid provided for in this Regulation is granted to those eligible only. The measures shall include appropriate penalties in the case of aid applica ­ tions containing false information deliberately or as a result of gross negligence. The Portuguese Republic shall inform the Commission of measures taken to give effect to this Article. Article 14 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. (') OJ No L 148, 28 . 6. 1968 , p. 13 . Regulation last amended by Regulation (EEC) No 2071 /92 (OJ No L 215, 30. 7. 1992, p. 64). (2) OJ No L 289, 7 . 10 . 1989, p. 1 . Regulation last amended by Regulation (EEC) No 2069/92 (OJ No L 215, 30. 7. 1992, p. 59). (3) OJ No L 148 , 28 . 6. 1968 , p. 24. Regulation last amended by Regulation (EEC) No 2066/92 (OJ No L 215, 30. 7. 1992, p. 49). (4) OJ No L 94, 28 . 4. 1970, p. 13 . Regulation last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15. 7. 1988, p. 1 ). No L 332/4 Official Journal of the European Communities 18 . 11 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1992. For the Council The President D. HURD ANNEX I Regions particularly affected by the drought, as refered to in the first indent of the second paragraph of Article 5 Alentejo Region  Agricultural zone (*) 61  Concelho de MourÃ £o n Pursuant to DL (decreto-lei) 46/89 of 15 February 1989 . 18 . 11 . 92 Official Journal of the European Communities No L 332/5 ANNEX II Regions very severely affected by the drought, as referred to in the second indent of the second paragraph of Article 5 Beira interior Region  Agricultural zones 33, 34, 35, 36 (except for Fornos de Algodres), 37, 38 and 39 Ribatejo and Oeste Region  Concelho di GaviÃ £o Alentejo Region  Agricultural zones 53, 54, 55, 56, 57, 58 (except for MourÃ £o), 59 and 60 Algarve Region  Agricultural zones 64, 65 (except for Faro and Qlh5o) and 66  Concelho de Silves ANNEX III Regions severely affected by the drought, as referred to in the third indent of the second paragraph of Article 5 TrÃ ¡s-os-Montes Region  Agricultural zones 12, 13, 20 (except for S. JoÃ £o de Pesqueira) and 21 (except for Carrazeda de AnsiÃ £es)  Concelho de Macedo de Cavaleiros Beira Interior Region  Agricultural zone 40  Concelho de Fornos de Algodres . Beira Litoral Region  Agricultural zones 27, 28, 29, 30 and 31 Ribatejo and Oeste Region  Agricultural zones 47, 48, 49 and 50 (except for GaviÃ £o)  Concelhos de Santarem, Cartaxo and Montijo Alentejo Region  Agricultural zones 51 and 52 Algarve Region  Agricultural zones 62, 63 (except for Silves) and 65 (except for Castro Marim)